890 So.2d 502 (2004)
James PLATT, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D04-4241.
District Court of Appeal of Florida, First District.
December 30, 2004.
Petitioner, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Petitioner filed a motion to modify his sentence in the trial court pursuant to Florida Rule of Criminal Procedure 3.800. The trial court denied the motion as untimely. We treat the petitioner's notice of appeal as a petition for certiorari and deny the petition. See Davis v. State, 745 So.2d 499 (Fla. 1st DCA 1999).
BOOTH, BENTON and LEWIS, JJ., concur.